DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended. Claims 1-7 are pending.
Status of Previous Rejections
The rejections of Claims 1-6 under 35 U.S.C. 103 as being unpatentable over Ito (EP 3522178, IDS dated 02/22/2021) have been withdrawn in view of the amendment.
The rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Ito (EP 3522178, IDS dated 02/22/2021), as applied to claim 1 above, and further in view of Tomizawa (US 2005/0268989, hereinafter “Tomizawa”) has been withdrawn in view of the amendment.
The rejections of Claims 1-6 under 35 U.S.C. 103 as being unpatentable over Ito’519 (US 2018/0182519) have been withdrawn in view of the amendment.
The rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable Ito’519 (US 2018/0182519, as applied to claim 1 above, and further in view of Tomizawa (US 2005/0268989, hereinafter “Tomizawa”) has been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (Journal of Magnetism and Magnetic Materials, Vol. 490, 2019, No. 165454, Published on June 12, 2019), and further in view of Wecker (Applied Physics Letters, Vol 51, 1987, Page 697-699).
Regarding claims 1-6, Lin teaches a magnet alloy containing (Nd, Ce, La)2 Fe14 B main phase (Abstract). Lin discloses that the magnet has composition [Nd0.5(La0.6Ce0.4)0.5]2Fe14B (Abstract), which meets the recited amount of x and y in claim 5. 
Lin does not teach the recited amount of Co. Wecker discloses that Co substitution in NdFeB magnet improve Curie temperature and coercivity of the magnet alloy (Abstract). Wecker further discloses that when x=0.3 in Nd15(Fe1-xCox)B8, the alloy has high coercivity and Curie temperature (Page 698, left column, 2nd paragraph). Thus, it would be obvious to one of ordinary skill in the art to substitute Fe with 30% Co as taught by Wecker in the alloy of Lin in order to improve the coercivity and Curie temperature as disclosed by Wecker.
Lin in view of Wercker does not explicitly disclose that M(x, y, z, T)> M(x, y, z=0, T) and the s value as recited in claims 1-4 and the limitation as recited in claim 6. However, in view of the fact that Lin in view of Wercker teaches a magnet that meets the composition and structure limitations recited in claims 1 and 5, one of ordinary skill in the art would expect that the magnet disclosed by Lin in view of Wercker to meet the properties limitations recited in claims 1-4 and 6. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wercker, as applied to claim 1 above, and further in view of Tomizawa (US 2005/0268989, hereinafter “Tomizawa”).
Regarding claim 7, Lin in view of Wercker does not teach the main phase volume percentage. Tomizawa teaches an R-T-B magnet and discloses that when the volume percentage of the main phase is 90% or more, the magnet has high remanence ([0049]). Thus, it would be obvious to one of ordinary skill in the art to make a magnet containing 90 vol% or more of main phase taught by Tomizawa in the process of making the magnet of Lin in view of Wercker in order to obtain a magnet having high remanence as disclosed by Tomizawa. The volume percentage disclosed by Tomizawa overlaps the recited fraction in claim 7 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (Journal of Magnetism and Magnetic Materials, Vol. 490, 2019, No. 165454, Published on June 12, 2019), and further in view of Mohri (US 4,765,848).
Regarding claims 1-6, Lin teaches a magnet alloy containing (Nd, Ce, La)2 Fe14 B main phase (Abstract). Lin discloses that the magnet alloy has composition [Nd0.5(La0.6Ce0.4)0.5]2Fe14B (Abstract), which meets the recited amount of x and y in claim 5. 
Lin does not teach the recited amount of Co. Mohri discloses that Co substitution in RTeB magnet improve Curie temperature and magnetic properties of the magnet (Abstract; Col 5, Ln 30-35). Mohri further discloses that the substitution amount w is up to 0.5 (Abstract). Thus, it would be obvious to one of ordinary skill in the art to substitute Fe with up to 50% Co as taught by Mohri in the alloy of Lin in order to improve the magnetic properties and Curie temperature as disclosed by Mohri. The substitution amount of Co disclosed by Mohri overlaps the recited amount of z in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Lin in view of Mohri does not explicitly disclose that M(x, y, z, T)> M(x, y, z=0, T) and the s value as recited in claims 1-4 and the limitation as recited in claim 6. However, in view of the fact that Lin in view of Mohri teaches a magnet that meets the composition and structure limitations recited in claims 1 and 5, one of ordinary skill in the art would expect that the magnet disclosed by Lin in view of Mohri to meet the properties limitations recited in claims 1-4 and 6. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Mohri, as applied to claim 1 above, and further in view of Tomizawa (US 2005/0268989, hereinafter “Tomizawa”).
Regarding claim 7, Lin in view of Mohri does not teach the main phase volume percentage. Tomizawa teaches an R-T-B magnet and discloses that when the volume percentage of the main phase is 90% or more, the magnet has high remanence ([0049]). Thus, it would be obvious to one of ordinary skill in the art to make a magnet containing 90 vol% or more of main phase taught by Tomizawa in the process of making the magnet of Lin in view of Mohri in order to obtain a magnet having high remanence as disclosed by Tomizawa. The volume percentage disclosed by Tomizawa overlaps the recited fraction in claim 7 and thus a prima facie case of obviousness has been established.

Response to Arguments
Applicant’s arguments dated 03/09/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733